Citation Nr: 0104090	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  92-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right mandible.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1948 to June 1952.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

In September 1994, the Board remanded this case for further 
development.  The Board again remanded this case for further 
development in December 1996.  This case is now once again 
before the Board.  


FINDINGS OF FACT

1.  Malaria results in no current residuals.  

2.  Residuals of a fracture of the right mandible result in 
no loss of masticatory function. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.88b, Diagnostic Code 6304 (2000), 
4.88a, Diagnostic Code 6304 (2000 & 1996).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the right mandible have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.150, Diagnostic Code 9904 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased evaluations for malaria and 
residuals of a fracture of the right mandible.  The Board 
notes that, in the course of this appeal, substantive changes 
were made to the schedular criteria evaluating those 
disorders.  61 Fed. Reg. 39875 (1996); 59 Fed. Reg. 2530 
(1994).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Board also observes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (the Act) became law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This liberalizing legislation is applicable to 
the veteran's claims.  See Karnas, 1 Vet. App. at  312-13.  
Under the scheme in effect prior to enactment of the Act, the 
veteran's claims would have been well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board finds, however, that neither 
the Act nor the laws in effect prior to enactment of the 
liberalizing legislation are more favorable to the veteran in 
this case.  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and available pertinent records have been 
obtained.  The veteran has not identified additional records 
pertinent to his claim which should be obtained in order to 
fairly decide his claim, but which the RO has not attempted 
to secure, and there is no reasonable possibility that 
additional development in this case would enure to the 
veteran's benefit. 

The RO has not had an opportunity to consider the effect of 
the Act upon this claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence which has not been obtained.  As 
outlined below, a request for medical records by the RO in 
November 1994 failed to yield a response from certain medical 
health care providers.  The veteran was notified of the RO's 
inability to secure these records.  Inasmuch as available 
documents have been obtained and other necessary development 
has been completed, the Board's decision to address this case 
on its merits can result in no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board also observes that the veteran, in a VA 
Form 9 that appears to have been submitted in September 1998, 
requested a hearing before the Board.  Absent good cause, the 
Board will not accept a request for a personal hearing 
presented more than 90 days after the mailing of notice to 
the veteran that the appeal has been certified to the Board 
for appellate review and that the appellate record has been 
transferred to the Board.  38 C.F.R. § 20.1304.  The request 
for a hearing was presented many years after the initial 
certification of this case to the Board and almost two years 
after the most recent remand of this case by the Board to the 
RO.  

In Kutcherousky v. West, 12 Vet. App. 369, 372 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in every case in which the Court remands to the 
Board a matter for adjudication or re-adjudication, an 
appellant is entitled, until 90 days have expired after the 
Board mails to the appellant a post remand notice, to submit 
additional evidence and argument or request a hearing on 
appeal.  Applying this rule by analogy to cases involving 
remands to the RO by the Board, the veteran would have no 
more than 90 days to submit a request for a hearing after the 
remand of this case by the Board to the RO in September 1998.  

The Board further notes that given the clarity of the 
evidence on point with regard to the issues in dispute and 
the lack of any claim by the veteran that there is additional 
medical evidence that has yet to be considered, any testimony 
produced by the veteran is unlikely to add anything of value.  
The veteran has already presented testimony during a hearing 
in March 1992, the veteran has not offered any explanation 
for his failure to request a hearing before the Board at an 
earlier date, and the veteran has not otherwise articulated 
good cause for allowing him to request a hearing at this late 
date.  

Should the veteran wish to submit additional medical evidence 
at a future date, he may do so in the form of a reopened 
claim.  He may also at that time, should he choose to do so, 
request a hearing in connection with his claim.   

A.  Malaria

Malaria is evaluated as noncompesnable under diagnostic code 
6304.  Under the criteria previously in effect, malaria 
warranted a 10 percent evaluation if recently active with one 
relapse in the past year or if it resulted in moderate 
disability.  38 C.F.R. § 4.88a, Diagnostic Code 6304 (1996).  
Under the criteria currently in effect, active malaria 
warrants a 100 percent evaluation.  Otherwise, malaria is 
rated based upon the residuals.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2000).  

The veteran underwent a VA examination in September 1991 for 
malaria.  Examination of the veteran medical records at that 
time did not reveal evidence of malaria proven by thick blood 
smear.  The examiner's discussion reflects that in order to 
prove the existence of malaria, one must find malaria in the 
thick smear.  According to the examiner, the veteran did not 
have active malaria and, therefore, did not have symptoms of 
malaria.  A thick blood smear was not obtained at the time of 
the examination because the veteran, apparently, failed to 
appear for a scheduled examination.  The examiner added, 
however, that such a test would have been negative.  

During a hearing in March 1992, the veteran indicated that he 
experienced recurrent fevers.  The veteran also indicated 
that he received regular prescriptions of quinine.  

In September 1994, the Board remanded this case for 
additional development, which included obtaining records of 
treatment from a health care provider that the veteran 
identified as having provided prescriptions of quinine.  
Thereafter, the RO requested that the veteran provides 
release authorization forms for the physicians in question.  
In November 1994, the RO attempted to secure medical records 
which the veteran authorized the RO to obtain.  However, 
medical evidence obtained in response to the Board's remand 
failed to document treatment for malaria or prescriptions for 
quinine.  

Two potential sources of medical records failed to respond to 
the November 1994 requests for records mailed by the RO.  In 
June 1995, the RO informed the veteran of this fact and 
invited the veteran to obtain those records himself.  The 
veteran did not, thereafter, provide additional records of 
treatment received through those sources.  

The veteran again underwent a VA examination in July 1997.  
The veteran complained of recurrent fever and chills.  
However, there was no fever present at the time of 
examination.  According to the examination report, blood 
count and electrolytes were normal.  The examiner added that 
a malarial smear was not justified, if the veteran did not 
have a fever, and the diagnosis was no evidence of residual 
malaria.  

The evidence before the Board indicates that the veteran does 
not suffer from active malaria or residuals of malaria.  
Whether one applies the criteria in effect prior to the 
regulatory changes affecting evaluations of malaria or the 
criteria currently in effect the result remains the same.  In 
the absence of any residuals of malaria, the veteran is 
entitled to no more than a noncompensable evaluation.  


B.  Mandible

Residuals of a fracture of the right mandible are evaluated 
as noncompensable under diagnostic code 9904 by analogy to 
malunion of the mandible.  Under criteria in effect prior to 
1994, malunion of the mandible warranted a noncompensable 
evaluation, if there was slight displacement, a 10 percent 
evaluation, if there was moderate displacement, and a 20 
percent evaluation, if there was severe displacement.  The 
rating is dependent upon the loss of masticatory function.  
38 C.F.R. § 4.150, Diagnostic Code 9904 (1993).  

In addition, under the criteria in effect at that time, 
limited motion of the temporomandibular articulation 
warranted a 10 percent evaluation, if there was any definite 
limitation, interfering with mastication or speech and a 20 
percent evaluation if there was motion limited to one half 
inch (12.7 mm).  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1993).  

Under the criteria currently in effect, the language of 
diagnostic code 9904 remains unchanged from the criteria in 
effect at the time of the regulatory changes in question.  
See 38 C.F.R. § 4.150, Diagnostic Code 9904 (2000).  However, 
limited motion of the temporomandibular articulation warrants 
a 10 percent evaluation, if there is an inter-incisal range 
from 31 to 40 mm or a range of lateral excursion from 0 to 4 
mm.  Limited motion of the temporomandibular articulation 
warrants a 20 percent evaluation if there is an inter-incisal 
range from 21 to 30 mm.  38 C.F.R. § 4.150, Diagnostic Code 
9905 (2000).  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

In September 1991, a VA examination of the mandible revealed 
generalized periodontal disease.  The report of that 
examination did not include findings concerning the effects, 
if any, of a fracture of the right mandible.  

The veteran underwent a VA examination again in July 1997.  
The veteran complained of pain in the right jaw associated 
with chewing, and examination revealed tenderness of the 
right temporomandibular joint on opening and closing of the 
mouth.  According to the examiner, however, there was no 
objective evidence of loss of masticatory function, 
notwithstanding the veteran's complaints.  X-rays of the 
mandible taken in April 1995 were characterized as normal, 
and there was no evidence of malunion or non-union of the 
right mandible.  The diagnosis was that of a history of a 
fracture of the right mandible with persistent pain on 
chewing.  

Whether one applies the criteria in effect prior to the 
regulatory changes at issue or the criteria currently in 
effect, a noncompensable evaluation is warranted.  There is 
no indication of malunion or non-union.  Examination has 
revealed that the residuals of a fracture of the right 
mandible, although they result in some tenderness, result in 
no loss of masticatory function.  The Board has considered 
the holding of DeLuca.  However, inasmuch, as the veteran's 
complaints of pain have not translated into any loss of 
function, they do not offer a basis for a compensable 
evaluation.  


ORDER

The appeal is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

